DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 14-24) in the reply filed on February 10, 2021 is acknowledged.  Claims 25-27 have been cancelled.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 - 24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zysman, US 6,698,166 B2 hereinafter known as Zysman.
Regarding Claim 14, Zysman discloses a “A spring feeding device configured to feed a spring for pocketing the spring, the spring feeding device comprising:” is disclosed by “a spring 
Regarding Claim 15, Zysman discloses the invention as claimed above.  Zysman further discloses “wherein the drive mechanism is configured to” is disclosed by “drive mechanism (FIG. 11A, lines 62-63)”, “to displace the feeding member in a first direction” is disclosed by “guide member 72 (FIGS. 1A-1C, Col. 5, line 63)”, “to displace the pusher in a second direction opposite to the first direction during a first phase of an operating cycle and” is disclosed by “apparatus 200 operates in cycles (FIG. 3, Col. 12, line 5)”, “to displace the feeding member in the second direction and” is disclosed by “guide member 72 (FIGS. 1A-1C, Col. 5, line 63)”, “to displace the pusher in the first direction during a second phase of the operating cycle.” is disclosed by “apparatus 200 operates in cycles (FIG. 3, Col. 12, line 5)”.
Regarding Claim 16, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the drive mechanism is configured to concurrently displace” is disclosed by “Drive motor (FIG. 11B, 507, Col. 4, line 65)”, “the feeding member and the pusher” is disclosed by “Member 310 and pushers 308 (FIG. 4, Col. 8, line 61)”, “in a translatory manner.” is disclosed by “the longitudinal axis (FIG. 4, Col. 2, line 33)”.
Regarding Claim 17, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the drive mechanism comprises” is disclosed by “Drive motor (FIG. 11B, 507, Col. 4, line 65)”, “a drive belt” is disclosed by “a toothed belt drive (FIG. 11B, 509, Col. 4, line 66)”, “to which 
Regarding Claim 18, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the drive belt has a first section and a second section extending parallel to the first section,” is disclosed by “parallel to that conveyor 204(FIG. 5, Col. 8, line 18)”, “wherein the feeding member is attached to the first section of the drive belt and the pusher is attached to the second section of the drive belt.” is disclosed by “apparatus comprises a plurality of parallel guide members (FIG. 3 , Col. 3, lines 46-47)”.
Regarding Claim 19, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the drive mechanism comprises a power drive configured to alternatingly drive the drive belt in opposite directions.” is disclosed by “a toothed belt drive 509 is operated to turn belts 511 (FIG. 11B, Col. 10, lines 60-61, In the figure, belts are going in opposite directions)”.
Regarding Claim 20, Zysman discloses the invention as claimed above.  Zysman further discloses, “a control device configured to control the drive mechanism and the pocketing mechanism in a coordinated manner.” is disclosed by “the controller is programmed so that apparatus 200 operates in cycles (FIG. 3, 210, Col. 12, lines 4-5)”.
Regarding Claim 21, which states “An apparatus for forming a string of pocket springs, comprising:” is disclosed by “apparatus for constructing strings of pocketed springs (Col. 1, lines 41-42)”, “the spring feeding device of claim 14, and” is disclosed by “a spring feed zone of the apparatus(FIG.4, 300, Col. 4, line 30)”, “a pocketing mechanism configured” is disclosed by “enclose the spring in a pocket (FIG. 15, Col. 12, line 42)”, “to retrieve the spring from the spring feeding device and to enclose the spring in a pocket of fabric.” is disclosed by “a spring (FIG. 4, 302, Col. 2, line 16)”.
Regarding Claim 22, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the pocketing mechanism comprises” is disclosed by “enclose the spring in a pocket (FIG. 15, Col. 12, line 42)”, “a bracket to which an ultrasonic sonotrode and/or an anvil are displaceably 
Regarding Claim 23, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the bracket comprises a guide structure to guide displacement of the ultrasonic sonotrode and/or of the anvil relative to the bracket,” is disclosed by “anvil plates 436 (FIG. 10, Col. 10, lines 27-28)”, “wherein a pivot axis of the bracket extends transverse to a longitudinal axis of the guide structure.” is disclosed by “pivot points 463 to move welding elements 466 against anvil plates 436 (FIG. 10C, Col. 10, lines 33-34)”.
Regarding Claim 24, Zysman discloses the invention as claimed above.  Zysman further discloses, “wherein the feeding member has an end portion which is dimensioned such that the spring projects from the end portion while the spring is retained on the end portion,” is disclosed by “spring is placed (Col. 2, line 65)”, “wherein the ultrasonic sonotrode and/or the anvil is configured” is disclosed by “an anvil (FIG. 1A, 134, Col. 5, line 39)”, “to be passed over the spring projecting from the end portion of the feeding member when the feeding member is at a discharge position to retrieve the spring.” is disclosed by “an assembly 70 having a guide member 72 through which compressed springs are advanced (FIGS. 1A-1C, Col. 5, lines 56 - 58)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731